Citation Nr: 0801713	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-39 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for emphysema, including 
secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In October 2006, to support his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
"travel Board" hearing.


FINDINGS OF FACT

1.  The veteran's service medical records note treatment for 
and a diagnosis of emphysema, mediastinal, which resolved 
prior to his discharge from the military.  

2.  The veteran's service medical records make no specific 
reference to any complaints, treatment for or a diagnosis of 
pulmonary emphysema.  There also is insufficient evidence to 
otherwise etiologically link his current pulmonary emphysema 
to his military service, including to exposure to asbestos.


CONCLUSION OF LAW

The veteran's pulmonary emphysema was not incurred or 
aggravated in service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters from the RO in July 2004 and September 2006 
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate his claim; 
(2) informed him about the information and evidence that VA 
would obtain and assist him in obtaining; (3) informed him 
about the information and evidence he was expected to 
provide; and (4) requested that he provide any evidence in 
his possession pertaining to his claim, or something to the 
effect that he should "give us everything you've got 
pertaining to your claim[]."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See, too, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).



In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
In addition, VA furnished the veteran a compensation 
examination specifically to determine the proper diagnosis 
and etiology of his claimed emphysema.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Accordingly, the 
Board finds that no further assistance is needed to meet the 
requirements of the VCAA or Court.

II.  Service Connection for Emphysema, to Include as 
Secondary to Asbestos Exposure

The veteran claims that his military service caused his 
pulmonary emphysema, including exposure to asbestos while on 
active duty.  He says his private physician linked the 
pulmonary emphysema to asbestos exposure, thereby providing 
the evidence necessary to grant the claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 
21-88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 
9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by 
VA's Office of General Counsel (OGC) discussed the proper way 
of developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  VA 
Manual, paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.



The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

Here, the veteran's service medical records note treatment 
for and a diagnosis of spontaneous emphysema mediastinal in 
December 1954 and January 1955.  They also indicate that a 
Report of the Board of Medical Survey dated in June 1955 
noted a diagnosis of emphysema which "did not exist prior to 
reenlistment" and "was not due to [the veteran's] own 
misconduct."  

Nevertheless, the record also shows that the treatment the 
veteran received during service successfully "resorbed the 
mediastinal emphysema" and "cured" him of this condition.  
In this regard, chest x-rays in January and July 1955 
revealed that his lungs were clear with no significant 
pathology, no pneumothorax (collapsed lung), and no evidence 
of emphysema mediastinal.  An electrocardiogram also 
performed at that time was within normal limits.  Moreover, 
the veteran's military separation examination in July 1955 
did not find his emphysema mediastinal to be a permanent 
residual or a chronic disability, providing probative 
evidence that this condition had indeed resolved with the 
treatment he had received.  Hence, his service medical 
records, overall, provide evidence against his claim.  For 
the showing of chronic (meaning "permanent") disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).



With respect to the veteran's post-service medical records, 
this evidence suggests there might be an alternative 
explanation for his current pulmonary emphysema.  
Of particular note in this regard, a VA medical record dated 
in March 2004 indicates he had smoked half a package of 
cigarettes per day for 15 years.  Precedent opinions of VA's 
General Counsel have discussed the cause-and-effect 
relationship between chronic smoking and the eventual 
development of respiratory disorders such as pulmonary 
emphysema.  See VAOPGCPREC 2-93 (Jan. 13, 1993) and 
VAOPGCPREC 19-97 (May 13, 1997).  Indeed, for claims, as 
here, filed on or after June 9, 1998, there is now an express 
prohibition against service connection for any disability 
resulting from injury or disease attributable to the use of 
tobacco products.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

Irrespective of this, however, in June 2004 VA furnished the 
veteran a compensation examination to determine the etiology 
and severity of his emphysema.  The examiner reviewed the 
results of pulmonary function tests conducted in May 2004, 
which showed a forced vital capacity (FVC) of 2.4 liters at 
57 percent of predicted, a forced expiratory volume in one 
second (FEV1) of 1.58 liters or 50 percent predicted, an FEV3 
of 2.20 liters or 51 percent predicted, FEV1/FVC ratio of 80 
percent of predicted, and a FEV3/FVC ratio of 100 percent of 
predicted.  The evaluating VA pulmonologist determined the 
veteran had mild to moderate air flow obstruction with 
associated hyperinflation consistent with obstructive airway 
disease.  This examiner also indicated a chest X-ray had 
revealed a flattening of the diaphragm in the anterior-
posterior (AP) diameter of the chest consistent with 
pulmonary emphysema.  However, there were no radiographic 
indications of an asbestos-exposure-related disease.  Other 
objective findings noted well heard breath sounds across both 
lung fields from apex to bases.  This VA examiner diagnosed 
pulmonary emphysema based on diminished pulmonary excursions 
of the chest and a hyperinflated chest with an increased AP 
diameter.  But more importantly, he concluded "it is not at 
least as likely as not that the [veteran] has asbestoses of 
the lung, nor is there any known factor in his military 
service that produced his pulmonary emphysema."  



A comparison of X-ray reports in February and August 2004 
appears to confirm the above findings by noting that the 
veteran's cardiac size was in the upper limits of normal as 
well as emphysematous changes in the lung fields.  C.V.L., 
M.D., diagnosed chronic obstructive pulmonary disease (COPD) 
with no acute process identified; he did not attribute this 
condition to the veteran's military service, including to 
asbestos exposure.

On a prescription form dated in June 2005, a private 
physician, R.H.P., M.D., indicated the veteran was a patient 
of his receiving treatment for:  (1) COPD (emphysema), 
confirmed by chest X-ray in August 2004, but with no acute 
disease, and (2) a history of asbestos exposure.  This 
doctor's clinical records are also on file, and the report of 
a September 2004 consultation indicates that during 
the 1950s, while in the military, the veteran had 
"mediastinal" emphysema.  In adjacent parentheses are the 
notations "nonsmoker" and "? asthma".  A lot of the report 
is virtually illegible, because of this doctor's handwriting, 
but it also appears the veteran had at least mentioned to him 
or this doctor somehow otherwise learned that the veteran had 
filed a claim for VA disability compensation, attempting to 
connect his current respiratory disorder to his military 
service.  Dr. R.H.P. diagnosed:  (1) asthmatic bronchitis, 
(2) possible underlying asthma - also noting in parentheses 
"mediastinal emphysema 1954" and (3) benign prostatic 
hypertrophy.

Dr. R.H.P.'s June 2005 statement on the prescription form 
does not indicate the diagnosis he listed of COPD 
(emphysema), although confirmed by prior chest 
X-ray, necessarily is the result of the history of asbestos 
exposure he also listed on that same form.  That is to say, 
he does not explicitly make this necessary link, so the Board 
is only left to wonder whether this was his true intention.  
Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disease 
cannot be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993).



That said, with consideration of Dr. R.H.P.'s clinical 
records concerning his evaluation and treatment of the 
veteran, also noting this history with specific reference to 
the veteran's military service, this doctor making this 
correlation is at least a logical inference.  Still, though, 
the Board must weigh the probative value of this opinion 
against the VA medical examiner's opinion to the contrary.  
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  And the first important 
point in this regard worth noting is that Dr. R.H.P. did not 
discuss the rationale of his opinion - again, even assuming 
for the sake of argument that he made this necessary linkage 
between the current COPD (emphysema) and the purported 
asbestos exposure in service.  There also is no indication 
Dr. R.H.P. reviewed the veteran's claims file, which, as 
mentioned, would have revealed the veteran's history of 
chronic smoking since service.  This is seemingly evident 
from Dr. R.H.P. listing in parentheses in the report of his 
September 2004 evaluation that the veteran was a 
"nonsmoker"  Even if Dr. R.H.P. was only meaning to say the 
veteran was a "nonsmoker" while in the military, Dr. R.H.P. 
still did not discuss or even mention the documented history 
of smoking the veteran has since service and its possible 
impact on the veteran's respiratory impairment.  In Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993), the Court rejected a 
medical opinion as "immaterial" where there was no indication 
the physician had reviewed the claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 
180 (1993) (without a review of the claims file, an opinion 
as to etiology of an underlying disorder can be no better 
than the facts alleged by the veteran).

There also is no "treating physician rule" that would give 
preference to Dr. R.H.P.'s opinion over that of, say, a VA 
compensation examiner who admittedly may have evaluated or 
seen the veteran in consultation less frequently.  See, e.g., 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack 
v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 
Vet. App. 169 (1993).

For these reasons, this private physician's opinion is of 
little probative value.

In contrast, the VA examiner reviewed the claims file in June 
2004 and determined the veteran's pulmonary emphysema is 
unrelated to his military service, including, in particular, 
to exposure to asbestos.  In the report of his evaluation of 
the veteran, this VA examiner took note of the veteran's 
history of mediastinal emphysema during service and 
considered the results of pulmonary function testing and a 
chest X-ray, pointing out there was no objective radiographic 
evidence of an asbestos-exposure-related disease.  An 
objective measure such as this, as mentioned, is a 
prerequisite to granting service connection.

Dr. R.H.P. similarly indicated the veteran's COPD (emphysema) 
had been objectively confirmed by a chest X-ray taken in 
August 2004, but again, Dr. R.H.P. did not then cite to or 
otherwise mention any specific radiographic findings 
indicative of an asbestos-exposure-related disease.

Consequently, the Board gives greater probative weight to the 
VA compensation examiner's unfavorable opinion, as it was 
based on a review of the claims file, physical examination - 
including the pulmonary function testing and chest X-ray, and 
since it is supported by sound rationale.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches....  
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . .").



In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for pulmonary emphysema, to include as 
secondary to asbestos exposure.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claim, this doctrine is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the 
Board must deny the appeal.


ORDER

The claim for service connection for pulmonary emphysema, 
including secondary to asbestos exposure, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


